Statement of Additional Information Supplement November 30, 2016 Putnam Global Sector Fund Statement of Additional Information dated February 29, 2016 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that the fund’s portfolio managers are now Aaron Cooper, Samuel Cox and Kathryn Lakin. These sub-sections are also supplemented with regards solely to Mr. Cox and Ms. Lakin as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio managers managed as of October 31, 2016. The other accounts may include accounts for which the individuals were not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined managers end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Samuel Cox 3 $1,679,200,000 0 0 1 $100,000 Kathryn Lakin 1 $45,300,000 0 0 1 $100,000 Ownership of securities The dollar range of shares of the fund owned by each portfolio managers as of October 31, 2016, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Portfolio managers Dollar range of shares owned Samuel Cox $0 Kathryn Lakin $0 11/16
